Citation Nr: 1112329	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-27 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 60 percent for degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from July 1967 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Because it requires further development before being decided, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Initially, there appear to be outstanding Social Security Administration (SSA) disability records.  The claims file contains an award notice indicating the Veteran has been receiving SSA benefits since August 1998 based on disability that began in or about February 1998.  A more recent VA treatment record dated in June 2008 indicates he is still receiving these SSA disability benefits.  It does not appear, however, these SSA disability benefit records have been obtained.


When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2010); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

VA already has granted the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  And since his only service-connected condition is his low back disability, on which that TDIU grant was predicated, it stands to reason that the SSA's determination of his permanent and total disability was at least partly, if not entirely, attributed to this service-connected condition.  To receive a schedular rating higher than 60 percent for his low back disability, however, which he has had effectively since August 2000, the Veteran needs to show he has unfavorable ankylosis of his entire spine - meaning, not just of the thoracic and lumbar (thoracolumbar) segment, but also the adjacent cervical segment.  His existing 60 percent rating already exceeds the 50 percent rating awarded for unfavorable ankylosis of just the entire thoracolumbar segment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (General Rating Formula for Diseases and Injuries of the Spine).  And this existing 60 percent rating also equals the highest possible rating under Diagnostic Code 5243 when alternatively rating his low back disability as Intervertebral Disc Syndrome (IVDS), i.e., disc disease, based on incapacitating episodes - and, specifically, there frequency and duration during the past 12 months.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Moreover, Note (5) to Diagnostic Codes 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,....  Note (5) to Diagnostic Codes 5235-5242 further indicates that fixation of a spinal segment in the neutral position (zero degrees) always represents favorable, as opposed to unfavorable, ankylosis.

In any event, there also may be outstanding VA treatment records.  The claims file contains recent VA outpatient treatment records from the Nashville, Tennessee VA Medical Center (VAMC), part of the Tennessee Valley VA Healthcare System (VA HCS) in Nashville, Tennessee, but only dated up until June 2008.  So it is unclear whether there are any more recent treatment records that also need to be obtained and considered.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  If these additional records indeed exist, they are considered constructively in the possession of VA adjudicators during the consideration of the claim, regardless of whether they are physically in the file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  So, on remand, the RO/AMC must attempt to obtain any additional records that are potentially relevant and, if they do not exist, must make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran also must be apprised of this.  38 C.F.R. § 3.159(e).

Finally, the Veteran also needs to be reexamined to reassess the severity of his low back disability - including especially to determine whether he has the required unfavorable ankylosis of his entire spine to provide the only remaining basis for receiving a higher rating for his low back disability, unless, for example, it is determined he has associated lower extremity radiculopathy or sciatic neuropathy (sciatica), in which case that additional disability would have to be separately rated, such as under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  His most recent VA compensation examination assessing the severity of his low back disability was in September 2006, so some 41/2 years ago.  And since then, he contends that his low back disability has worsened.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); 38 C.F.R. § 3.327(a) (2010).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's SSA records, including all medical records that formed the basis of any decision rendered by that agency.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Also ask the Veteran to assist obtaining any additional VA treatment records, meaning those concerning any evaluation or treatment he has received for his low back disability since June 2008.  He should specify dates, locations, and providers of treatments at VA facilities, pertinent to his claim.  After allowing an appropriate time for response, contact the Tennessee Valley VA Healthcare System (VA HCS) in Nashville, Tennessee, to obtain all of his relevant treatment records, especially any recent outstanding records not already associated with the claims file.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

3.  Upon receipt of any additional records requested in the preceding paragraphs 1 and 2, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's low back disability.  Medical comment is especially needed concerning whether there is unfavorable ankylosis of the entire spine (cervical and thoracic and lumbar (thoracolumbar)), and whether there is associated lower extremity radiculopathy or sciatic neuropathy (sciatica).

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

The examination should include any diagnostic testing or evaluation needed to address these relevant rating criteria concerning the low back disability.  

To this end, the claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and occupational history.

The examiner must discuss the rationale for any opinions and conclusions expressed, whether favorable or unfavorable, based on the results of the examination and information obtained from review of the record.

4.  Then readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

